Citation Nr: 9923688	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  93-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a disorder of the 
right leg and hip.  


REPRESENTATION

Appellant represented by:	Craig K. Thompson, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1957 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1992 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Sioux Falls, South Dakota.

The case returns to the Board following an August 1995 remand 
to the VAMROC.  


REMAND

In November 1998, the Board received notice that the veteran 
had retained the services of Craig K. Thompson, Attorney, as 
his representative.  In a December 1998 communication, he 
requested that the veteran be afforded a hearing before a 
member of Board at the VAMROC.  The case must be remanded for 
that purpose.  38 C.F.R. § 20.700 (1998).

The Board notes that, following receipt of the April 1999 VA 
expert medical opinion, the Board supplied a copy of the 
report to the veteran's former representative only.  In order 
to afford adequate opportunity to submit additional evidence 
or argument, the VAMROC should provide the veteran's current 
attorney-representative with a copy of that report prior to 
the date on which the travel board hearing, discussed above, 
will be held.  

Accordingly, the case is REMANDED to the VAMROC for the 
following action:

1.  The VAMROC should provide to the 
veteran's attorney-representative a copy 
of the April 1999 VA expert medical 
opinion and afford the applicable 
opportunity to submit additional evidence 
or argument.    

2.  The VAMROC should then schedule the 
veteran for a hearing before a traveling 
section of the Board.   

Thereafter, the case should be returned to the Board for 
final appellate review.  The Board intimates no opinion as to 
the ultimate outcome of the veteran's claim.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

